 

[img1.gif]


 

 

Exhibit 10.1

 

 

 

 

August 18, 2008

 

 

Ms. Vanessa A. Wittman

P.O. Box 684399

Park City, UT 84068

 

 

Subject:

Offer of Employment

 

Dear Vanessa:

 

We are pleased to confirm our offer of employment to join Marsh & McLennan
Companies, Inc. (“MMC,” or the “Company”) as Executive Vice President and Chief
Financial Officer. Your appointment as Executive Vice President of MMC, an
officer position, is subject to approval by the MMC Board of Directors. In
addition, your appointment as Chief Financial Officer will become effective at a
date to be determined, but in no event later than October 15, 2008. This
position reports to the Chief Executive Officer of the Company (the “CEO”),
currently Brian Duperreault, and is located in New York, NY. As we have
discussed, your start date is expected to be on or around September 10, 2008.

 

We are all confident that the Company can offer you a rewarding and challenging
career opportunity, and we look forward to working with you.

 

1.

Duties and Responsibilities

 

You will devote all of your attention and time during working hours to the
affairs and business of the Company and use your best efforts to perform such
duties and responsibilities as are consistent with your position and as shall,
from time to time, be reasonably assigned to you by the CEO. In addition, you
agree to serve, without additional compensation, as an officer and director for
any member of the Affiliated Group. For purposes of this letter agreement, the
term “Affiliated Group” means MMC and any corporation, partnership, joint
venture, limited liability company, or other entity in which MMC has a 10% or
greater direct or indirect interest. Except for those boards or committees set
forth on Exhibit A, if any, you may not serve on corporate, civic or charitable
boards or committees without the prior written consent of the Company.

 

2.

Compensation and Benefits

 

Your compensation and benefits will be as set forth below and in Exhibit A,
subject to approval of the Compensation Committee of the MMC Board of Directors
(“Compensation Committee”).

 

 

a.

Annual base salary: You will receive an annual base salary of $750,000, payable
in installments, in accordance with the Company’s payroll procedures. Your base
salary includes compensation for all time worked, as well as appropriate
consideration for sick days, personal days, and other time off. Your
compensation will be considered for

 

--------------------------------------------------------------------------------

 

August 18, 2008

Ms. Vanessa A. Wittman

Page 2

 

 

 

adjustment in succeeding years as part of your normal performance management
process.

 

 

b.

Vacation: You will be entitled to 5 weeks of vacation annually, prorated in your
first year, in accordance with our Company policy.

 

 

c.

Annual bonus: You are eligible for an annual bonus on the terms set forth on
Exhibit A. Bonus awards are discretionary and may be paid in the form of cash,
deferred cash or MMC stock units, or a combination thereof. To qualify for an
annual bonus, you must remain continuously and actively employed by the Company
through the date of the bonus payment, in accordance with the terms and
conditions of the award. The annual bonus shall be paid no later than March 15
of the year following the year for which such bonus is earned. The Company
maintains a mandatory bonus deferral program under which a certain specified
portion of your annual bonus may be required to be deferred. The deferred
portion of a bonus award shall be subject to additional terms and conditions set
forth in such award.

 

 

d.

Annual Long Term Incentive Compensation: You are eligible to participate in
MMC’s long-term incentive program with a target long-term incentive compensation
award as set forth on Exhibit A. Long-term incentive awards are discretionary
and are governed by terms and conditions approved by the Compensation Committee
as set forth in the award agreement and in MMC’s 2000 Senior Executive Incentive
and Stock Award Plan (or other plan under which the long-term incentive award is
granted). The form of long-term incentive awards, which may include MMC stock
options, stock units or performance units, or a combination thereof, will be
determined by the Compensation Committee. In accordance with Company practice,
you will be required to enter into a “Restrictive Covenants Agreement” in
connection with the grant.

 

 

e.

Benefit Programs: You and your eligible family members will have the opportunity
to participate in employee benefit plans, policies and programs provided by the
Company on such terms and conditions as are generally provided to similarly
situated employees of the Company. These plans may include retirement, savings,
medical, life, disability, and other insurance programs as well as an array of
work/life effectiveness policies and programs. Please be aware that nothing in
this letter agreement shall limit the Company’s ability to change, modify,
cancel or amend any such policies or plans. We advise you to visit our benefits
website (www.mmcpeoplelink.com) for a review of our benefit programs. Additional
material regarding these programs will be available at your Company information
session, the details of which will be sent to you under separate cover. In
addition, you will be entitled to the benefits set forth on Exhibit A.

3.

Termination of Employment

 

 

a.

You will be designated as a “Key Employee” under the Senior Executive Severance
Plan. In the event that your employment with the Company terminates, the Senior
Executive Severance Plan will govern the terms under which you may be eligible
to receive severance and/or other transition benefits from the Company.

 

--------------------------------------------------------------------------------

 

August 18, 2008

Ms. Vanessa A. Wittman

Page 3

 

 

 

 

 

b.

Upon the termination of your employment for any reason, you shall immediately
resign, as of your date of termination, from all positions that you then hold
with any member of the Affiliated Group. You hereby agree to execute any and all
documentation to effectuate such resignations upon request by the Company, but
you shall be treated for all purposes as having so resigned upon your date of
termination, regardless of when or whether you execute any such documentation.

 

 

c.

During the term of this letter agreement, and, subject to any other business
obligations that you may have, following your date of termination, you agree to
assist the Affiliated Group in the investigation and/or defense of any claims or
potential claims that may be made or threatened to be made against any member of
the Affiliated Group, including any of their officers or directors (a
“Proceeding”), and will assist the Affiliated Group in connection with any
claims that may be made by any member of the Affiliated Group in any Proceeding.
You agree, unless precluded by law, to promptly inform the Company if you are
asked to participate in any Proceeding or to assist in any investigation of any
member of the Affiliated Group. In addition, you agree to provide such services
as are reasonably requested by the Company to assist any successor to you in the
transition of duties and responsibilities to such successor. Following the
receipt of reasonable documentation, the Company agrees to reimburse you for all
of your reasonable out-of-pocket expenses associated with such assistance.

 

4.

Code of Conduct & Ethics

 

As a condition of our offer of employment, as well as your continued employment
by the Company, you must read, understand and abide by the MMC Code of Business
Conduct & Ethics. You must also complete:

 

 

•

the MMC Code of Business Conduct & Ethics training/certification,

 

•

Understanding the Foreign Corruption Practices Act training, and

 

•

the Business Conduct Curriculum,

within 30 days of your start date, as well as such other compliance training
that the Company determines is appropriate for your position in the Company
during the course of your employment.

 

5.

Pre-employment Requirements

 

Please note that this letter agreement and your continued employment by the
Company are contingent upon the satisfactory completion of reference and
background checks and the submission of proper authorization to work in the
United States. Please also be aware that once you advise us that you have
resigned from your current position, current employer information will be
verified as part of this process. You will not be able to begin work until we
have satisfactorily completed these pre-employment requirements. An application
for employment and a Fair Credit Reporting Act Disclosure and Authorization
Statement are

 

--------------------------------------------------------------------------------

 

August 18, 2008

Ms. Vanessa A. Wittman

Page 4

 

 

 

enclosed and must be returned to Kathryn Komsa, Vice President, MMC Corporate
Human Resources, at 1166 Avenue of the Americas, New York, NY 10036.

 

6.

Miscellaneous

 

 

a.

Notices. Notices given pursuant to this letter agreement shall be in writing and
shall be deemed received when personally delivered, or on the date of written
confirmation of receipt by (i) overnight carrier, (ii) telecopy, (iii)
registered or certified mail, return receipt requested, postage prepaid, or (iv)
such other method of delivery as provides a written confirmation of delivery.
Notice to the Company shall be directed to:

 

Leon J. Lichter

Vice President, Acting Head of Human Resources

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, NY 10036

 

Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company.

 

b.

Restrictive Agreements. In accepting our offer of employment, you are
representing that you are not a party to any agreement with a prior or current
employer which may in any way restrict your ability to perform your duties
hereunder.

 

 

c.

Assignment of this Agreement. This letter agreement is personal to you and shall
not be assignable by you without the prior written consent of the Company. This
letter agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns. The Company may assign this letter
agreement, without your consent, to any member of the Affiliated Group or to any
other respective successor (whether directly or indirectly, by agreement,
purchase, merger, consolidation, operation of law or otherwise) to all,
substantially all or a substantial portion of the business and/or assets of the
Company, as applicable. If and to the extent that this letter agreement is so
assigned, the “Company” as used throughout this letter agreement shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid.

 

 

d.

Merger of Terms. This letter agreement supersedes all prior discussions and
agreements between you and the Company or any member of the Affiliated Group
with respect to the subject matters covered herein.

 

 

e.

Indemnification. The Company shall indemnify you to the extent permitted by its
bylaws with respect to the work you have performed for, or at the request of,
the Company or any member of the Affiliated Group during the term of this letter
agreement.

 

--------------------------------------------------------------------------------

 

August 18, 2008

Ms. Vanessa A. Wittman

Page 5

 

 

 

 

f.

Governing Law; Amendments. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. The captions of this letter
agreement are not part of the provisions hereof and shall have no force or
effect. This letter agreement may not be amended or modified other than by a
written agreement executed by you and an authorized employee of the Company.

 

 

g.

Choice of Forum. The Company and you each hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York state court or federal
court of the United States of America sitting in the State of New York, and any
appellate court thereof, in any action or proceeding arising out of or relating
to this letter agreement or for recognition or enforcement of any judgment
relating thereto, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. The Company and you agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

 

h.

Severability; Captions. In the event that any provision of this letter agreement
is determined to be invalid or unenforceable, in whole or in part, the remaining
provisions of this letter agreement will be unaffected thereby and shall remain
in full force and effect to the fullest extent permitted by law. The captions in
this letter agreement are not part of the provisions of this letter agreement
and will have no force or effect.

 

 

i.

Section 409A. Notwithstanding any provision of this letter agreement to the
contrary, to the extent necessary to avoid the imposition of taxes, interests
and penalties under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), if at the time of the termination of your employment
you are a “specified employee” (as defined in Section 409A), you will not be
entitled to any payments upon termination of employment until the first day of
the seventh month after the termination of employment and any such payments to
which you would otherwise be entitled during the first six months following your
termination of employment will be accumulated and paid without interest on the
first day of the seventh month after the termination of employment. The
provisions of this subparagraph will only apply if and to the extent required to
avoid the imposition of taxes, interests and penalties under Section 409A. In
addition, we intend for your benefits, including the termination-related
payments above, to comply with the provisions of Section 409A. In furtherance of
this interest, to the extent that any regulations or other guidance issued under
Section 409A would result in your being subject to payment of taxes, interests
and penalties under Section 409A, the parties agree to use their best efforts to
amend this letter agreement in order to avoid the imposition of any such taxes,
interests and penalties, while maintaining to the maximum extent practicable the
original intent of the applicable provisions. This subparagraph 6.i. does not
guarantee that the benefits under this letter agreement will not be subject to
taxes, interests and penalties under Section 409A.

 

--------------------------------------------------------------------------------

 

August 18, 2008

Ms. Vanessa A. Wittman

Page 6

 

 

 

 

j.

Withholding Requirements. All amounts paid or provided to you under this letter
agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.

 

 

k.

Other Required Agreements. The effectiveness of this letter agreement is
conditioned on your execution of the enclosed Confidentiality Agreement and
Non-Solicitation Agreement. You agree that the benefits provided in this letter
agreement, as well as your continued employment, constitute sufficient
consideration for your execution of the Confidentiality Agreement and
Non-Solicitation Agreement.

 

We will follow up with you to confirm your start date. On your first day, please
report to Kathryn Komsa, Vice President, MMC Corporate Human Resources, at 1166
Avenue of the Americas, 24th floor at 9:00 am. Please provide her with any
necessary documents as described below.

 

Please acknowledge your agreement with the terms of this offer letter by signing
and dating the enclosed copy and returning it on or before August 25, 2008,
along with your completed employment application (if not already submitted),
your completed Fair Credit Reporting Act Disclosure and Authorization Statement,
your signed Confidentiality Agreement and your signed Non-Solicitation Agreement
in the enclosed self-addressed envelope.

 

We are pleased to have you join MMC and believe that you will find significant
career opportunities and challenges that will be professionally rewarding. If
you need any additional information or have any questions, please do not
hesitate to call me at 212-345-6675.

 

 

 

Sincerely,

 

 

/s/ Brian Duperreault                     

Brian Duperreault

 

 

 

Accepted and Agreed:

 

 

/s/ Vanessa A. Wittman                

Vanessa A. Wittman

 

 

August 18, 2008                           

(Date)

 

--------------------------------------------------------------------------------

 

August 18, 2008

Ms. Vanessa A. Wittman

Page 7

 

 

 

Exhibit A

 

 

Board or Committee membership

 

§    KGB

§    Lambert’s Cove

§    University of Virginia-Darden Graduate school of Business Board of Trustees

 

Target Bonus Opportunity

Bonus awards are discretionary.

Anticipated target bonus of 100% of base salary. Actual bonus may range from 0%
- 200% of target, based on individual and company performance targets
(including, but not limited to, targets related to your performance and the
Company’s financial performance) as the Company may establish from time to time.
Notwithstanding the foregoing, you shall receive a pro-rata annual bonus for the
2008 performance year, reflecting your period of employment with MMC during
2008, calculated at target.

Target Long Term Incentive Opportunity

Long Term Incentive awards are discretionary.

Anticipated target grant-date value of $2 million, beginning with the annual
grant in 2009.

You will be granted a long term incentive award as of your start date, in a
combination of restricted stock units and stock options (subject to terms
determined by the Compensation Committee), with a grant date value of $1
million, reflecting your employment between your start date and the 2009 annual
grant.

Other Benefits

§    The Company will provide you with relocation benefits, in accordance with
Company policy.

§    You will be eligible to participate in the MMC Financial Services Program,
as in effect from time to time.

 

 

 